Case 2:19-cv-13605-TGB-EAS ECF No. 25, PageID.329 Filed 12/04/20 Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


FLIP PROPERTIES, LLC,                               2:19-cv-13605

                  Plaintiff,
                                             ORDER GRANTING
      v.                                  PLAINTIFF’S MOTION FOR
                                            ENTRY OF DEFAULT
CWF CHARTER FINANCIAL,
                                         JUDGMENTS AND ORDER OF
LLC, et al.,
                                              FORECLOSURE
                  Defendant.


     Plaintiff Flip Properties, LLC, as successor in interest to FTF

Lending, LLC (“Plaintiff” or “Lender”) having filed on October 13, 2020 a

Motion for Entry of Default Judgments and Order of Foreclosure, ECF

No. 23, pursuant to Fed. R. Civ. 55(b) and the legal authority cited

therein (the “Motion”); the Motion having come to be heard on November

30, 2020; the Court having determined that the Motion and record

establishes Plaintiff’s entitlement to an adjudication of damages in the

amount requested; and, the Court being otherwise fully advised in the

premises:

     IT IS HEREBY ORDERED:

            A.   Plaintiff’s Motion for Entry of Default Judgment and

      Order of Foreclosure is granted. ECF No. 23.

            B.   Defendant CWF Charter Financial, LLC (“Borrower”)

      and Defendant Ali A. Shebley, an individual (the “Guarantor”)
                                     1
Case 2:19-cv-13605-TGB-EAS ECF No. 25, PageID.330 Filed 12/04/20 Page 2 of 5




      defaulted under the terms and conditions of the Note, Guaranty

      and Mortgage, as those terms are defined in the Complaint. ECF

      No. 1.

            C.   Pursuant to M.C.L. § 600.3115 and the terms and
      conditions of the loan documents between the parties, including

      but not limited to the Mortgage, Plaintiff Flip Properties, LLC

      may proceed with a foreclosure sale of the property commonly
      known as 1250 Emmons Avenue, Birmingham, Oakland County,

      Michigan 48009, Parcel Identification No. 20-31-353-007 (the

      “Property”), more particularly described as:


     Land located in the City of Birmingham, County of Oakland,
     State of Michigan, and described as follows:

     Lot 1022, Leinbach Humphrey’s Woodward Ave Subdivision,
     according to the Plat thereof, as recorded in Liber 27 of Plats,
     Page 5, Oakland County records.


            D.   The amount due and owing by Borrower and
      Guarantor to Plaintiff Flip Properties, LLC for the Loan under

      the Loan Documents is $183,430.15, plus additional accruing

      interest from October 8, 2020 (the “Judgment Amount”). ECF No.

      23-8, PageID.300 (explaining judgment amount); ECF Nos. 1-3,

      PageID.41 and 1-4, PageID.56 (explaining Defendant’s obligation




                                     2
Case 2:19-cv-13605-TGB-EAS ECF No. 25, PageID.331 Filed 12/04/20 Page 3 of 5




      to “pay all costs, fees, commissions and expenses…incurred by

      [Plaintiff] in enforcing or attempting to enforce this Guaranty.”).

            E.    Interest on the Judgment Amount shall accrue at

      24.00% per annum, the default interest rate provided for in the
      underlying Note and Mortgage (the “Default Rate”). ECF No. 1-2,

      PageID.23-24.

            F.    Plaintiff Flip Properties, LLC may begin its publication
      of the notice of sale immediately after entry of this judgment, and

      the sale of the Property may occur immediately after Plaintiff

      Flip Properties, LLC provides the notices required by M.C.L. §

      600.6052, but no sooner than six weeks after entry of the

      judgment.

            G.    Borrower and Guarantor are jointly and severally
      liable to Plaintiff Flip Properties, LLC for the Judgment Amount

      and any deficiency resulting from the foreclosure sale.

            H.    Pursuant to M.C.L. § 600.3120, if, after this judgment

      is entered, Borrower brings into Court the Judgment Amount and

      the Judgment Amount plus costs is paid to Plaintiff Flip

      Properties, LLC, the foreclosure proceedings in this action shall

      be stayed, however, the Court shall enter a judgment of

      foreclosure and sale to be enforced by a further order of the Court

      upon any subsequent default.


                                     3
Case 2:19-cv-13605-TGB-EAS ECF No. 25, PageID.332 Filed 12/04/20 Page 4 of 5




            I.   Pursuant to M.C.L. § 600.3145, any sum paid by

      Plaintiff Flip Properties, LLC at any time after foreclosure and

      prior to expiration of the period of redemption for taxes assessed

      against the Property and/or the portion of premium of any
      insurance policy covering the Property as is required to keep the

      policy in force until the expiration of the period of redemption,

      shall be added to the Judgment Amount.
            J.   Pursuant to M.C.L. § 600.3140, Borrower may redeem

      the Property by paying the foreclosure bid price together with

      interest and all other amounts as required by M.C.L. § 600.3101

      et. seq. from the date of the sale at the interest Default Rate

      provided by the Note and loan documents within six (6) months

      from the date and time of the foreclosure sale. The Borrower and
      Guarantor will be held responsible to the Plaintiff or to any

      person who buys the Property at the foreclosure sale for

      damaging the Property during the redemption period. If the

      Borrower does not redeem the Property, the purchaser of the

      Property at the foreclosure sale is granted possession of the

      Property and shall take the Property free and clear of any and all

      claims or interest in the Property recorded or otherwise affecting

      the Property after the date of the Mortgage.

            K.   Pursuant to M.C.L. § 600.3150, upon the submission of

      the Sheriff’s report of sale and entry of an order confirming sale
                                     4
Case 2:19-cv-13605-TGB-EAS ECF No. 25, PageID.333 Filed 12/04/20 Page 5 of 5




      under judgment of foreclosure, if either the principal, interest, or

      costs ordered to be paid is left unpaid after applying the amount

      received upon the sale of the Property, Plaintiff Flip Properties,

      LLC shall be entitled to the amount of the deficiency against
      Borrower and Guarantor upon the application of Plaintiff.

            L.   Pursuant to M.C.L. § 600.3135, upon the submission of

      the Sheriff’s report of sale and entry of an order confirming sale
      under judgment of foreclosure, if either the principal, interest, or

      costs ordered to be paid, along with the deficiency, if any, have

      been paid in full to Plaintiff Flip Properties, LLC (after applying

      the amount received upon the sale of the Property) and there

      exists a surplus, the surplus shall be brought into court for

      potential distribution to Borrower or Borrower’s creditors in the
      order of their priority.



IT IS SO ORDERED.


Dated: December 4, 2020          s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                     5
